Title: To James Madison from John Armstrong, 17 February 1806
From: Armstrong, John
To: Madison, James


                    
                        Duplicate
                        Sir,
                        Paris 17th February. 1806.
                    
                    All the points in controversy between His Catholic Majesty and the United States were submitted on the 14th instant to this government by the Spanish Embassador with an order from his court to sollicit the immediate interposition of the Emperor and King.
                    
                    That his Majesty will take upon himself the mediation is not to be questioned, but the form be may think proper to give to it is a point equally doubtful and important.
                    Should this movement on the part of Spain have been spontaneous, growing merely out of her own policy and feelings, there is reason to believe that I may be able to prevent any sudden and unfavorable determination from being taken, but if, on the other hand, it should have been either dictated or invited by this cabinet the presumption is stong that the decision is already taken and will present only the alternative of submission or hostility. Of the two conjectures the latter is the more probable.
                    The uncommon progress and extraordinary issue of the late war with Austria have by no means diminished the cupidity of B——e, whilst they have much increased his means of indulging it. The 15th instant made J——h king of Naples and of Scicily. A new arrangement with regard to Batavia will eventually make that country a kingdom and Murat a king. Schimmelpennick’s loss of sight furnishes the pretext for the change. Prussia is also suffering the penalty of a timid and temporizing policy. The alternative with which she is pressed can bring her nothing but evil. Should she take Hanover under the Emperor’s title, she must break with England and Russia, besides giving in exchange for it the margraviates of Bareuth and Anspach and the principalities of Neuchatel and Valinrengen, and should she refuse it, she must incur the more formidable danger of waging a war with France single handed for some months to come. It is not difficult to foresee the final determination of Prussia. A weak king and corrupt ministry can not but decide badly. Like those of Austria, they will prefer the security of submission to the dangers of resistance and pass under the yoke. There is here a profession of hope that the new British ministry will begin their career with an overture for peace, but it is only profession. No pacification will be acceptable to B——e which will not be the abstract result of his predominance.
                    Since Mr. Marbois’ dismission from office, nothing has been done under the Convention. The remains of the business will probably be committed, on the part of France, to Mr. Talleyrand. I am, Sir, with very high consideration, Your most obedient, and very humble Servant
                    
                        John Armstrong
                    
                